Citation Nr: 1533299	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1969 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2012, the Board remanded the case for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2012, the Board remanded the case for further development, namely to ask the Veteran identify any private treatment provider who treated his hearing loss and tinnitus in 1988 and 2002.  In January 2013, the Veteran provided authorization and consent for release of information for records related to an audiological treatment by Dr. J. G. in 2002.  To date, the evidence does not show that the AOJ (either the RO or the Appeals Management Center) has attempted to obtain the identified records.  As the requested development has not been completed, further action to ensure compliance with the December 2012 remand directives is required.  

Moreover, pursuant to the Board's remand, VA treatment records were obtained electronically dated since March 2001.  The records reflect that the Veteran may have had VA treatment prior to that date, but the records would likely be in paper form.  On remand, any earlier VA treatment records should be obtained, particularly from the VA Medical Center (VAMC) in Fayetteville, Arkansas and its associated outpatient clinics.

Lastly, a January 2009 VA examiner indicated that earlier records from VA or the private sector would be very valuable in establishing onset of hearing problems and tinnitus.  Given that at least some earlier evidence has been obtained and additional earlier evidence may be obtained, the Veteran should be afforded another VA examination with medical opinion for this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to contact Dr. J. G. and request complete records related to the Veteran's hearing loss and tinnitus.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Take appropriate action to obtain VA treatment records dated prior to March 2001, including from the Fayetteville VAMC and its associated outpatient clinics.  The request should include a search of non-digital and/or retired records.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA examination in connection with this claim to address the nature and etiology of his current hearing loss and tinnitus.  The claims file should be reviewed by the examiner and all indicated tests should be performed.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus had its onset during, or is otherwise related to, the Veteran's active service.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

